Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khuti et al (U.S. Pub. No. 20140258052 A1) and Huang et al (U.S. Pub. No. 2020/0151502 A1).


As per claims 1, 8 and 15 Khuti disclosed a computer-implementable method for creating image recognition models, the method comprising: receiving captured images of hardware in a data center (Figure.6, paragraph. 8 and 28) {The system may include a mobile electronic device adapted to communicate wirelessly with a remote system. The mobile electronic device may have a processor; a display; and a camera for obtaining images of assets located within the predetermined environment and an image of the ID device. A remotely located data center infrastructure management (DCIM) system may be included which is in wireless communication with the mobile electronic device. The DCIM system may be configured to wirelessly receive the images from the camera, to analyze the images with already stored images in a data store having additional information to determine therefrom identities of the assets, and to wirelessly transmit information pertaining to the identities back to the mobile electronic device to be displayed on the display}; processing the captured images to produce a full set of annotated captured images (paragraph.30) {A data store 1032 may be contained in the database 1028 to correlate the pieces of equipment that are associated with each equipment rack ID number, as well as to hold detailed information on each component. The data store 1032 may contain a wide variety of information for each component, such as a brief description of the component, its make, model number, serial number, number and/or type of inputs and outputs, power draw, data storage capacity, warranty information, dimensions, etc. In addition, the data store 1032 could also store information concerning the specific slot location(s) of the rack that the component is installed in.}. However, Khiuti did not explicitly disclose minimizing the full set of annotated captured images with a template to create a simplified set of images; and training the simplified set of images into a mobile image recognition model. In the same field of endeavor, Huang disclosed minimizing the full set of annotated captured images with a template to create a simplified set of images (paragraph.15 and 84) {Method for generating model, comprising: a template set generation step to apply the method as described hereinbefore to a plurality of training images including the object to generate a template set; a normalization step to normalize each of the plurality of training images according to its corresponding template in the template set; and a model training step to perform training based on the normalized plurality of training images to determine an object recognition model. It is necessary to find an optimal number of templates for minimizing the loss during image normalization. This minimization process is as follows:
[00001] k * = .Math. arg .Math. .Math. min k .Math. Loss  ( k ) = .Math. arg .Math. .Math. min k .Math. ( d  ( k ) + a  ( k ) ) . Where k indicates the number of templates.}; and training the simplified set of images into a mobile image recognition model (paragraph.16) {Model generation apparatus, comprising: a classification unit configured to classify specific attributes of a plurality of images through a classification network; a division unit configured to divide the plurality of images into a specific number of sets according to the classification of the specific attributes, and each set has the same attribute classification label; a normalization unit configured to train the image sets through a transformation network to obtain normalized images; and a model generation unit configured to generate an object recognition model based on the normalized images}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated minimizing the full set of annotated captured images with a template to create a simplified set of images; and training the simplified set of images into a mobile image recognition model as disclosed by Huang in order to make the method more robust, scalable and user friendly.
As per claims 2 and 19 Khuti-Huang disclosed the method of claim 1, wherein the captured images are image frames or video captured by a smartphone (Khuti, paragraph.61) {Use of smartphone to capture images}. 

As per claims 3, 10 and 16 Khuti-Huang disclosed the method of claim 1, wherein the captured images include location in the data center (Khuti, paragraphs. 32 and 41) {ID tag may be a bar code or any other suitable means of uniquely identifying the component or of identifying the rack by its location in the data center (e.g., by row number). GPS/Direction Generating Subsystem (hereinafter simply "direction generating subsystem") 2018 may be included for generating turn-by-turn directions, either in text or by symbols (e.g., arrows) that are displayed on a display of any one of the tablets 2002 to help a data center worker navigate toward a specific piece of equipment or rack within the facility 2006.}. 

As per claims 4, 11 and 17 Khuti-Huang disclosed the method of claim 1, wherein processing is done in sequence with a node or server in the data center and/or a smartphone (Khuti, paragraph.31) {Option for processing in various entities}. 

As per claims 5, 12 and 18 Khuti-Huang disclosed the method of claim 1, wherein the processing includes receiving periodically a new or updated training master image recognition model from a master node or server in the data center (Huang, paragraph.98) { After further receipt of new images, a new template set is determined from a plurality of images previously used for template determination and at least some of the received new images, and the number of templates corresponding to a specific attribute in the new template set is the same as or different from the number of templates corresponding to the attribute in the template set determined by the plurality of images }. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have wherein the processing includes receiving periodically a new or updated training master image recognition model from a master node or server in the data center as disclosed by Huang in order to make the method more robust, scalable and user friendly.

As per claims 6, 13 and 19 Khuti-Huang disclosed the method of claim 1, wherein the processing includes identifying available nodes or servers, and processors in the available nodes and servers, and queuing the nodes or servers and processors (Khuti, paragraph.31) {Option of multiple entities that can process the method}. 

As per claims 7, 14 and 20 Khuti-Huang disclosed the method of claim 1, wherein the training includes receiving periodically new or updated training data from a master node or server in the data center (Huang, paragraph.98) { After further receipt of new images, a new template set is determined from a plurality of images previously used for template determination and at least some of the received new images, and the number of templates corresponding to a specific attribute in the new template set is the same as or different from the number of templates corresponding to the attribute in the template set determined by the plurality of images }. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have wherein the training includes receiving periodically new or updated training data from a master node or server in the data center as disclosed by Huang in order to make the method more robust, scalable and user friendly.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647